DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on May 6, 2022.  Claims 1-4 and 7-21 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment.
The rejection of claims 5-6 are obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 7-8, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanko (DE102013114745, using a machine translation for citation).
Regarding claim 1, Hanko teaches a potentiometric sensor for determining pH (Fig. 1; [0035] line 1: a potentiometric sensor 1 for pH measurement), comprising: 
a shaft tube (Fig. 1; [0035] line 4: an inner shaft tube 4) and a glass membrane (Fig. 1; [0035] line 5: a pH-sensitive glass membrane 3) having a longitudinal axis, a first end, and a second end (Fig. 1: as annotate, the inner shaft tube has a longitudinal axial and the top end, and the bottom end of Fig. 1);

    PNG
    media_image1.png
    646
    522
    media_image1.png
    Greyscale

an annular transition region ([0019] lines 4-5: the end section of the electrode shaft) disposed at the second end of the shaft tube (Fig. 1: as annotated, an annular transition region at the bottom end of the inner shaft tube 4);
a glass membrane (Fig. 1; [0035] line 6: the membrane 3) disposed on the annular transition region (Fig. 1: indicating the membrane 3 disposed on the annular transition region), wherein the shaft tube, the annular transition region, and the glass membrane form a first chamber (Fig. 1: Indicating the inner shaft tube 4, the annular transition region and the membrane 3 form a first chamber);
an inner electrolyte (Fig. 1; [0035] line 10: inner electrolyte 5) ;
a discharge element (Fig. 1: diverting element 7), wherein the inner electrolyte and the discharge element are positioned within the first chamber (Fig. 1: indicating the inner electrolyte 5 and diverting element 7 positioned within the first chamber); and
a reference element (Fig. 1; [0035] line 14: a reference element 8) and a reference electrolyte (Fig. 1; [0035] line 11: a reference electrolyte 6) outside the first chamber (Fig. 1: indicating the reference element 8 and reference electrolyte 6 outside the first chamber made of the inner shaft tube 4, transition region, and the membrane 3); and
wherein the annular transition region has a glass composition varying along the longitudinal axis of the shaft tube so that the annular transition region exhibits a gradient of a coefficient of thermal expansion along the longitudinal axis between the shaft tube and the glass membrane ([0019] lines 1, 3-5: the electrode shaft can comprise a glass tube made of a first glass; a second glass, for example in the form of a glass tube attached collar, which is connected to the glass membrane and thus forms the end section of the electrode shaft; [0019] lines 6-8: the second glass serves as a transition glass and preferably has a coefficient of thermal expansion that lies between the coefficient of thermal expansion of the glass forming the glass membrane and the coefficient of thermal expansion of the first glass; since along the direction of the longitudinal axis, the coefficient of thermal expansion of the second glass, i.e., the transition region, changes from the coefficient of thermal expansion of the glass membrane to the coefficient of thermal expansion of the inner shaft tube, and thus the transition region is deemed to exhibit a gradient of the coefficient of thermal expansion).
The designation “wherein the annular transition region is formed by a generative process” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Hanko.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 3, the designations “wherein the glass membrane is formed by layer-by-layer application of powdered material to an annular face of the shaft tube, and subsequent laser treatment” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Hanko.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 4, Hanko teaches the annular transition region is formed as a projection that projects radially out of a wall of the shaft tube (Fig. 1: as annotated, the annular transition region is projected radially out of the wall of the inner shaft 4). 
The designation “wherein the transition region formed by the generative process” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Hanko.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 7, Hanko teaches the glass membrane produced by the generative process extends collinearly to a tube wall of the shaft tube which is positioned at least on one side next to the glass membrane (Fig. 1: indicating the glass membrane 3 extending collinearly to the tube wall of the inner shaft tube 4 which is positioned on the above side of the glass membrane 3).

Regarding claim 8, Hanko teaches a spacer (Fig. 1: as annotated) having a circular cross-section (Fig. 1: as annotated, the bottom end of the inner shaft tube 4 before broadening its diameter having the same circular cross-section as the inner shaft tube 4 is deemed to be the spacer) and is disposed at the second end of the shaft tube between the shaft tube and the annular transition region (Fig. 1: indicating the spacer disposed at the bottom end of the inner shaft tube 4 and between the inner shaft tube 4 and the annular transition region). 
The designation “produced by the generative process” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Hanko.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 21, Hanko teaches the glass composition ([0019] line 3: lead-containing glass) is adjusted by varying one or more components of the glass composition ([0019] lines 1, 3-5: the electrode shaft can comprise a glass tube made of a first glass; a second glass, for example in the form of a glass tube attached collar, which is connected to the glass membrane and thus forms the end section of the electrode shaft; [0019] lines 6-8: the second glass serves as a transition glass and preferably has a coefficient of thermal expansion that lies between the coefficient of thermal expansion of the glass forming the glass membrane and the coefficient of thermal expansion of the first glass) so that the glass composition of each layer is changed according to a gradient ([0019] lines 1-3: the glass tube made of a first glass, preferably lead-free or with a lead content of less than 0.1 percent by weight, in particular less than 0.01 percent by weight; lines 11-12: the lead content of the second glass is preferably above 0.01% by weight or above 0.05% by weight, in particular above 1% by weight; since along the direction of the longitudinal axis, the coefficient of thermal expansion of the second glass, i.e., the transition region, changes from the coefficient of thermal expansion of the glass membrane to the coefficient of thermal expansion of the inner shaft tube, and thus the transition region is deemed to exhibit a gradient of the coefficient of thermal expansion corresponding to its component of lead)
The designation “wherein a glass composition of individual layers formed by the layer-by-layer application” is a product-by-process limitations.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Hanko.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanko in view of Ochman (U.S. Patent Pub. 2012/0096957).
Regarding claim 2, Hanko discloses all limitations of claim 1 as applied to claim 1.  Hanko does not explicitly disclose the glass membrane and/or the transition region has a color coding.
However, Ochman teaches providing color bands on a pipette in accordance with the color coding systems ([0005] lines 1-3) for identifying different volumetric measurements of the pipettes ([0001] lines 3-4).  To identifying different pipettes corresponding to their different volumetric measurements, the pipettes are manufactured using color tinted materials, for example glass or plastics, that correspond to known or new color coding standards for the corresponding pipette volumetric measurements ([0014] lines 3-8).  Thus, Ochman teaches glass pipettes was identified by their color coding ([0014] lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanko by incorporating color coding into the glass membrane and/or the transition region as taught by Ochman because the color coding enables quick and simple differentiation between different glass devices, e.g., glass pipette ([0014] lines 9-10), and provides significant cost saving benefits to the manufacturing and assembly process of the glass devices ([0014] last three lines).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanko in view of Diehm (DE 19626277, using machine translation for citation).
Regarding claim 9, Hanko discloses all limitations of claim 1 as applied to claim 1.  Hanko does not explicitly disclose the shaft tube includes ceramic.
However, Diehm teaches a measuring device for electrochemical potential measurement ([0001] line 1), such as the measurement of pH values ([0002] line 1).  The device includes an outer hollow cylindrical shaft 2 and an inner tube 9 (Fig. 1; [0026] line 2, [0027] line 2), accommodating electrodes 3, 5 (Fig. 1; [0029] line 1).  Glass, plastic or ceramic can be used as the material for the shaft and the chamber walls ([0009] line 1).  Thus, Diehm teaches the shaft tube includes ceramic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanko by substituting the shaft tube with one including ceramic as taught by Diehm.  The suggestion for doing so would have been that ceramic is a suitable material for the shaft and the chamber walls of a pH potentiometric sensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanko in view of Muscow (U.S. 5,106,478).
Regarding claim 10, Hanko discloses all limitations of claim 1 as applied to claim 1.  Hanko further discloses a sensor unit (Fig. 1; [0035] line 9: a measuring circuit 9) for detecting a state of the sensor ([0036] lines 3-6: the measuring circuit 9 is designed to detect a potential difference between the diverting element 7 and the reference element and to generate a measurement signal representing this potential difference), wherein the sensor unit is arranged in a linearly movable manner along a longitudinal axis of the shaft tube and over the glass membrane (Fig. 1: indicating the measuring circuit 9 is linearly movable along the longitudinal axis of inner shaft tube 4 when the discharge element 7 and reference element 8 are inserted into or taken out of the sensor 1 and over the glass membrane 3).
Hanko does not explicitly disclose a wiper.
However, Muscow teaches an improved electrode cleaning system for an electrochemical sensor (Fig. 2; Col. 1, lines 6-7), providing a collar around the electrodes having a flat detection surface, to prevent accumulation of particulates of a process solution from collecting around the electrodes (Fig. 2; Col. 2, lines 38-41), and a wiper blade having flat, smooth surface areas preventing particulates from building up on the blade as it rotates in a process stream (Fig. 2; Col. 2, lines 52-55) when it rotates about its axis to scrape clean electrodes of an electrode chemical sensor (Col. 2, lines 56-58).  Thus, Muscow teaches a wiper (Fig. 2-4: rotating wiper blade).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanko by incorporating a wiper as taught by Muscow because the wiper provides an improved cleaning system for the electrochemical sensor which cleans the electrodes of the sensor and allows it to provide uninterrupted, continuous measurements of the process solution (Col. 2, lines 11-14)
The designation “wherein the wiper and/or the calibration unit are arranged in a linearly movable manner along a longitudinal axis of the shaft tube and over the glass membrane” is optional and not required in the prior art.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues Hanko fails to teach an annular transition region having “a glass composition varying along the longitudinal axis of the shaft tube so that the annular transition region exhibits a gradient of a coefficient of thermal expansion along the longitudinal axis between the shaft tube and the glass membrane” (page 9, para. 1, last four lines).  This argument is unpersuasive because Hanko teaches the electrode shaft can comprise a glass tube made of a first glass; a second glass, for example in the form of a glass tube attached collar, which is connected to the glass membrane and thus forms the end section of the electrode shaft ([0019] lines 1, 3-5); the second glass serves as a transition glass and preferably has a coefficient of thermal expansion that lies between the coefficient of thermal expansion of the glass forming the glass membrane and the coefficient of thermal expansion of the first glass ([0019] lines 6-8); and thus along the direction of the longitudinal axis, the coefficient of thermal expansion of the second glass, i.e., the transition region, changes from the coefficient of thermal expansion of the glass membrane to the coefficient of thermal expansion of the inner shaft tube; in other word, the transition region is deemed to exhibit a gradient of the coefficient of thermal expansion.
Applicant provides evidence to exchange the term “alternating temperature resistance” with “thermal shock endurance” according to EN ISO 7459:2004 referenced/cited in [0036] of the published application (page 9, para. 3).  This argument is considered and Examiner agrees that the term “thermal shock endurance” does not incur new matter issue.
Applicant argues the generative process by which the annular transition region is made allows “a glass composition varying along the longitudinal axis of the shaft tube” in claim 1 via “a layer-by-layer application of particulate material” and a subsequent laser treatment (claim 3) (page 9, last para.). This argument is unpersuasive because these processes by which the annular transition region is made are product-by-process limitations.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Hanko because the final product of Hanko’s having a gradient of a coefficient of thermal expansion along the longitudinal axis (for claim 1, [0019] lines 1, 3-8) that corresponding to its lead composition (for claim 21, [0019] lines 1-3, 11-12).  The designations “a layer-by-layer application of particular material” and “a subsequent laser treatment” in claim 3 that achieve varying glass composition does not result in any structural difference from the prior art product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795